This writ was allowed to review a decision of the Board of Adjustment of Jersey City denying prosecutor's application for a variance from the zoning ordinance of said city to permit prosecutor to convert an existing building used for the storing and servicing of automobile trucks to industrial use as an electro-plating and paint spraying enterprise.
Application was made for the variation and the Board of Adjustment fixed a time and place for hearing. At the hearing no proofs were offered by prosecutor to support the application, despite the fact, as appears from the record, that a prior application for variance was denied by the Board of Adjustment. No witnesses were sworn and only a brief and informal discussion by counsel for prosecutor and statements of some of the adjacent property owners as to reasons for their objection appear in the record of proceedings before the Board.
This case is on all fours with Montgomery Engineering Co. etal. v. Jersey City et al., 134 N.J.L. 414; 48 Atl. Rep.
(2d) 643, in which it was held that nothing being submitted as evidence and nothing appearing in the record of the hearing except an informal discussion, this court will not disturb the decision of the Board. Shaiman v. Mayor, c., of Newark,15 N.J. Mis. R. 437; 191 Atl. Rep. 735; Cook v. Board ofAdjustment of Trenton, 118 N.J.L. 372; 193 Atl. Rep. 191;St. Mary's, c., Church v. Board of Adjustment of City of NewBrunswick, 14 N.J. Mis. R. 288; 184 Atl. Rep. 516; Schnell
v. Township Committee of Township of Ocean, 120 N.J.L. 194;198 Atl. Rep. 759; Peterson v. Mayor and Council of Boroughof Palisades Park, 127 N.J.L. 190; 21 Atl. Rep. (2d) 779, and cases cited.
Depositions taken on the writ of certiorari do not serve to overcome the failure to present proofs to the Board. Peterson
v. Mayor, c., of Palisades Park, supra.
The writ is dismissed, with costs. *Page 429